     Case 2:20-cv-00560-TLN-KJN Document 26 Filed 12/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PHAYJJON MCCLELLAN,                                No. 2:20–cv–560–TLN–KJN

12                        Plaintiff,                    ORDER

13              v.                                      (ECF No. 21)

14   CITY OF SACRAMENTO, et al.,
15                        Defendants.
16

17              On December 10, 2020, the court heard arguments related to plaintiff’s motion to compel

18   certain requests for production of documents. (ECF Nos. 21, 23.) Attorney Mark Merin appeared

19   on behalf of plaintiff, and Attorney Andrea Velasquez appeared for defendants.

20              For the reasons stated at the hearing, defendants are hereby ORDERED to produce

21   documents responsive to plaintiff’s requests for production, set one, nos. 16, 17, 18, 19, 20, and

22   21, subject to an agreed-upon protective order.

23   Dated: December 11, 2020

24

25
     mccl.560
26
27

28
                                                       1
